COA NO: 01-10-00627-CR
                                                                                                -
                                                                                                CCRA
                                                                                                    VOL
                                                                                                       /^5/-
                                                                                                                   1 l^'c'-r
Fekaterina Tjpjtepsfejya                                                                                          Jd •
Appellant ;f#fatgl/f Kfl/A~                                                                                          /(J
Habeas Corpus
Offense
                                                                                                                  Punishment



Harris
                                                                                                                               m

"rial Court: Co Crim Ct at Law No
                                                                                                                MOTION FOR
                                                                                                                               1
                                                                                                                               -Aft


nal Court: No. 1686832                                                                                                         S&
                                                                                     REHEARING IN COA IS
Vial Court lion. Diane Bull                                                          ON



>isposilion: REV/REMAND                -                                             JUSTICE
'ate: 5/26/2011
                                                                                                                               BBS?
astice: Hon. Evelvn V. Keves         "PC:N.
                                             -   .   .
                                                         -, ." :           S:Y-                                                t&
                                                               -   •   -     •   •


                                           DNP:N                           Publisti: Y

LK RECORD: 7/29/2010 1 Vol.
PT RECORD: 8/18/2010 1 Vol.
TATE BRIEF: 10/28/2010
PPELLANT BRIEF: 9/22/2010
                                            •ELECTRONIC
JPP CLK RECORD: 10/20/2010 1 Vol.
JPP CLK RECORD: 1/11/2011 1 Vol.                 -"-RECORD
                                                                                                                               &&
                                 IN COURT OF CRIMINAL APPEALS
                     /S
         . 5 77?T£
                                PETITION .                                       CCRA DISPOSITION:         .///^C/^n
DR DISCRETIONARY REVIEW IN CCRA                                                                                                4f
       Qr/l.'Qhrf&'P                  ON                                             SIGNED:—             -PC
>^/>                 P'C *
IDGE                                                                                 JUDGE:


                              MOTION FOR                                             MOTION FOR STAY OF MANDATE IS
CHEARING IN CCRA IS

                                                                                     ON
DGE

                                                                                     II lx.1